DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “setting a lock force reduction mode in response to the low power condition”, it is believed that this claim should be canceled since the limitation of setting a lock force reduction mode is being performed in independent claim 9 and claim 13 limitation seems redundant. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mondrow et al. (US 10,366,556) in view of Davis et al. (US Pub 2017/0226784).
As of claim 1, Mondrow discloses an integrated access system (via an access control; see abstract), comprising:
a processor (via a processor; see col. 1, lines 3 and col. 15, lines 32-33); 
a memory coupled to the processor (via a memory coupled to the processor; see col. 15, lines 32-33) ;
 	one or more credential transceivers (via one or more wireless transceivers; see col. 1, lines 3); 
a power monitoring circuit (Mondrow discloses that the lock determines the lock’s battery status hence comprising a power monitoring circuit; see col. 7, lines 43-47); 
	a communication interface (via Wi-Fi radio and local RF protocol radio; see fig. 1); 
a lock interface configured and disposed to operate an electronically activated lock (via a door locking/unlocking device (electric strike, magnetic lock, etc. see col. 2, lines 65-67); wherein the memory contains instructions, that when executed by the processor, perform the steps of: 
detecting a low power condition from the power monitoring circuit (via detecting battery life to determines whether battery life is below a particular threshold; see col. 7, lines 43-46 and col. 11, lines 23-26); 
sending a low power condition message to a remote computing device (via sending battery life status to a cloud service see col. 7, lines 43-46, col. 11, lines 23-26; and col. 14, lines 3-8). 
Mondrow discloses that the lock changes wakeup times of multiple transceivers of the lock based on the battery life however it doesn’t disclose setting a lock force reduction mode in response to the low power condition. Mondrow also does not disclose one or more light emitting diodes. 
Davis discloses an access control system, wherein a power control circuit is configured to selectively energize the electromagnet using a pulse-width modulated current cycle wherein two levels of magnetic force may be selectively applied to the system (see abstract). Davis further discloses that switching the power provided to the electromagnet from a high holding force mode to a lower” eco-power” force mode while the door is closed save energy (see paragraph [0040]). Davis further discloses that the electromagnetic lock system comprises one or more light emitting diodes (via colored LEDs; see paragraph [0037]).
From the teaching of Davis it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Mondrow to include the function of setting a lock force reduction mode as taught by Davis in order to achieve energy saving and increase battery life.
As of claim 2, Davis further discloses that the memory further contains instructions for setting the lock force reduction mode that cause the processor to perform pulse width modulation of a power signal supplied to the electronically activated lock (via using pulse width modulation; see abstract). 
As of claim 3, Davis discloses that the memory contains instructions, that when executed by the processor. perform the pulse width modulation with a duty cycle of 0.5 (Davis discloses that the pulse width modulation cycle can be adjusted to .25 or .50; see figs. 5-6; also see paragraphs [0047]-[0048]). 
As of claim 4, Mondrow discloses a proximal motion detection circuit; and wherein the memory contains instructions, that when executed by the processor, cause the processor to revert the lock force reduction mode in response to detection of motion from the proximal motion detection circuit (via using proximity sensors; see col. 8, lines 25-30).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mondrow et al. (US 10,366,556) in view of Davis et al. (US Pub 2017/0226784) and further in view of Webb et al. (US Pub 2013/0127260).
As of claim 5, combination of Mondrow and Davis discloses all the limitations of the claimed invention as mentioned in claim 4 above, however it does not explicitly disclose that the proximal motion detection circuit includes a passive infrared sensor. 
Webb discloses that an access control device comprises a passive infrared sensor 108 (see fig. 1; also see paragraph [0046]).
From the teaching of Webb it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Mondrow and Davis to use a passive infrared sensor in a locking device as taught by Webb in order to detect the proximity of a person to a secured door and initiate unlock procedure and sequence. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mondrow et al. (US 10,366,556) in view of Davis et al. (US Pub 2017/0226784) and further in view of Hyde et al. (US Pub 2016/0042582).
As of claim 6-7, combination of Mondrow and Davis discloses all the limitations of the claimed invention as mentioned in claim 4 above, Mondrow further discloses that the user is able to adjust the wake sleep time of the lock (see abstract), however it does not explicitly disclose restored the lock force reduction mode in response to detecting a predetermine period of lack of proximity motion.
Hyde discloses that a lock stay in a sleep state until a predetermined trigger and the lock remain active until a predetermined period of inactivity after which the lock goes back to sleep state (see paragraphs [0080]-[0081]). Even though Hyde does not explicitly disclose that the predetermined time is five seconds, it would have been obvious to one having ordinary skill in the art that the lock programmer could set the predetermined time limit according to the lock usage or programmer desire.
From the teaching of Hyde it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Mondrow and Davis to include the function of restoring lock force reduction/sleep mode as taught by Hyde tin order to conserver battery power.
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mondrow et al. (US 10,366,556) in view of Davis et al. (US Pub 2017/0226784) and further in view of Bashkin (US Pub 2019/0122167).
As of claims 9 and 13, combination of Mondrow and Davis discloses all the limitations of the claimed invention as mentioned in claim 1 above, Mondrow discloses the function of monitoring battery life and performing power saving techniques (see col. 7, lines 60-64), however it does not explicitly disclose detecting a loss of AC power and receiving power from a backup battery.
Bashkin discloses an access control system wherien the system includes a first power source 22 as an AC power and a backup power source 24 as battery and backup power source 24 is used in the event power is unobtainable iv the first power source 22 (see paragraph [0064]).
From the teaching of Bashkin it would have been obvious to one having ordinary kill in the art at the time the invention was filed to modify the combination of Mondrow and Davis to include the function of backup power supply as taught by Bashkin so the system is kept powered in case of power failure.
As of claim 10, Mondrow discloses that the memory further contains instructions, that when executed by the processor, cause the processor to set a reduced transceiver activity mode (via switching the transceiver wakeup schedules based on battery life; see col. 8, lines 63-67).  
As of claim 11, Mondrow discloses that the transceiver’s wakeup schedule is adjusted to conserver battery power (see abstract) however it doesn’t explicitly disclose that the reduced transceiver activity mode includes a transceiver duty cycle ranging from 0.2 to 0.3. The Examiner takes official notice that it is well known in the art that a reduce transceiver duty cycle results in minimizing the power consumption of a battery and it would have been obvious to one having ordinary kill in the art to set a duty cycle from 0.2 to 0.3 depending on the desired duty cycle (see Stawar et al. (US Pub 2008/0231432 paragraph [0161] disclosing the use of .2 duty cycle. Note, Stawar is not used to reject claims but to support Examiner’s assertion). 
As of claim 12, Mondrow discloses that the memory further contains instructions, that when executed by the processor, cause the processor to perform the step of reverting the reduced transceiver activity mode for a predetermined duration in response to detecting a proximal access card from the one or more credential transceivers (via waking up the transceiver by receiving credentials at one or more transceivers; see col. 8, lines 20-25).  
As of claim 14, Davis discloses that the lock force reduction mode includes pulse width modulation of a power signal supplied to the electronically activated lock (via using pulse width modulation; see abstract).  
As of claim 15, Davis discloses that the memory contains instructions, that when executed by the processor, perform the pulse width modulation with a duty cycle of 0.5 (Davis discloses that the pulse width modulation cycle can be adjusted to .25 or .50; see figs. 5-6; also see paragraphs [0047]-[0048]).  
As of claim 16, Mondrow discloses a proximal motion detection circuit; and wherein the memory contains instructions, that when executed by the processor, perform the step of reverting the lock force reduction mode in response to detection of motion from the proximal motion detection circuit (via using proximity sensors; see col. 8, lines 25-30).  
Claims 8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mondrow et al. (US 10,366,556) in view of Davis et al. (US Pub 2017/0226784) and further in view of Wendling (US 10,553,054).
As of claims 17 and 18, combination of Mondrow and Davis discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose establishing communication with the one or more credential transceivers via a cryptographically secured protocol.
	Wendling discloses an access control system comprising credential transceiver (via credential reader 201) and an access controller 231, wherein communication between the credential reader 201 and the access controller utilize open supervised device protocol (OSDP; see col. 6, lines 1-10).
	From the teaching of Wendling it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Mondrow and Davis to include the function of encrypted communication between credential transceiver and access controller as taught by Wendling in order to support advance security features on an access control system.
	As of claim 8, Wendling discloses that the memory contains instructions, that when executed by the processor, cause the processor to send and receive encrypted messages to the one or more credential transceivers (credential reader 201 and the access controller exchanging encrypted messages; see col. 6, lines 1-11).  
As of claim 19, Wendling discloses that the cryptographically secured protocol includes AES-128 encryption (via using AES-128 encryption; see col. 6, lines 9-11).  
As of claim 20, Wendling discloses that the cryptographically secured protocol includes Cipher-based Message Authentication Code (CMAC) chaining (via Cipher-based Message Authentication Code; see col. 6, lines 9-11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chis et al. (US Pub 218/0173907) discloses two illustrative protocols used for RFID physical access control systems include Open Supervised Device Protocol (OSDP) and the Wiegand protocol (see paragraph [0013]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683